DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 2-10 be found allowable, claims 12-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US Patent 9277933. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1-21 of the instant application are to be In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-21 are anticipated by claims 1-9 of the patent, it is not patentably distinct from claims 1-9 of the patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-11, 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas et al (US 2009/0138027) in view Weber (US 6203540), Peterson (US 2010/0022919), and Masotti et al (US 2007/0219540).
Claim 1. Lucas et al discloses a method for dissecting tissues, comprising: selecting a tissue site from a cadaver ([0022]) comprising dermis (G) and applying ultrasonic energy to the tissue site to remove at least a portion of the dermis (G) from the tissue (T), wherein the ultrasonic energy is applied to minimize damage to the 
Lucas et al fails to disclose the tissue site comprises subdermal fat connected to the dermis and the ultrasonic energy is used to separate the dermis from the subdermal fat.  However, Weber teaches a method of dissecting subcutaneous fat from dermis using ultrasonic energy (col. 5, ll. 20-36; col. 6, ll. 24-31) and Peterson teaches a method of preparing a skin graft from a tissue site, wherein the site comprises dermis and subdermal fat and the subdermal fat is separated from the dermis to achieve the advantage of removing the poorly vascularized fat ([0171]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lucas et al to have the tissue site which is being ultrasonically dissected to comprise the dermis and subdermal fat, wherein the fat is separated from the dermis as taught by Weber and Peterson, since any residual fat would prevent direct contact of the dissected dermis from the wound bed (Peterson: [0171]).
The combination discloses the invention substantially as claimed above, wherein Lucas et al further discloses the dermis may be cooled with other methods such as an inert gas or thermoelectric cooling ([0026], [0051]) but the combination fails to disclose the dermis is cooled with a cooling jacket.  However, Masotti et al, like Lucas et al, teaches a method for tissue treatment by applying energy that will cause heat to the tissue.  Masotti et al teaches, wherein in order to prevent damage to the dermis when the dermis is treated with energy, a cooling jacket (61) having cooling fluid circulate therethrough via inlet (62) and outlet lines (63) to cool the dermis (21) (Fig. 6; [0040]).  
Claims 4 and 14. The combination discloses the invention substantially as claimed above, wherein Lucas et al disclose the ultrasonic probe is configured to deliver ultrasonic energy at a frequency of at least 20 kHz ([0038]). 
Claims 6 and 16. The combination discloses the invention substantially as claimed above, wherein Weber discloses the ultrasonic energy is applied at a junction between the dermis and subdermal fat (col. 6, ll. 24-31).
Claims 7 and 17. The combination discloses the invention substantially as claimed above, wherein Weber discloses the ultrasonic energy is applied to cut, melt, or emulsify fat (col. 6, ll. 24-31). 
Claims 8 and 18. The combination discloses the invention substantially as claimed above, wherein Peterson discloses substantially all the subdermal fat is removed from the dermis ([0171]). 
Claims 9 and 19. The combination discloses the invention substantially as claimed above, wherein Lucas et al as modified discloses the subdermal fat is attached 
Claims 10 and 20. The combination discloses the invention substantially as claimed above, wherein Lucas et al as modified discloses the subdermal fat and dermis have been cut free of a cadaver to form a sheet of tissue ([0022]; Fig. 1). 
Claim 11. Lucas et al discloses a method for dissecting tissues, comprising: selecting a tissue site from a cadaver ([0022]) comprising dermis (G); cooling the dermis while applying the ultrasonic energy, wherein the cooling is performed by contacting the dermis with a fluid coolant or other cooling mechanisms ([0026], [0051] and [0053]); and and applying ultrasonic energy to the tissue site to separate at least a portion of the dermis (G) from the tissue (T) ([0022]). 
Lucas et al fails to disclose the tissue site comprises subdermal fat connected to the dermis and the ultrasonic energy is used to separate the dermis from the subdermal fat.  However, Weber teaches a method of dissecting subcutaneous fat from dermis using ultrasonic energy (col. 5, ll. 20-36; col. 6, ll. 24-31) and Peterson teaches a method of preparing a skin graft from a tissue site, wherein the site comprises dermis and subdermal fat and the subdermal fat is separated from the dermis to achieve the advantage of removing the poorly vascularized fat ([0171]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lucas et al to have the tissue site which is being ultrasonically dissected to comprise the dermis and subdermal fat, wherein the fat is separated from the dermis as taught by Weber and Peterson, since any residual fat would prevent direct contact of the dissected dermis from the wound bed (Peterson: [0171]).
.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas et al in view of Weber, Peterson and Masotti et al as applied to claim 1 above, and further in view of Novak et al (US 2003/0204199).
Claims 2, 3, 12 and 13. The combination discloses the invention substantially as claimed above, wherein Lucas et al discloses the dissecting assembly is cooled to prevent damage to the dermis ([0051]) but the combination fails to disclose the entire .

Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas et al in view of Weber, Peterson and Masotti et al as applied to claim 1 above, and further in view of Jones (US 6685657).
Claims 5 and 15. The combination discloses the invention substantially as claimed above, but fails to disclose the ultrasonic energy is pulsed.  However, Jones teaches a method for removing fat, wherein the ultrasonic energy is delivered in a pulsed manner (col. 6, ll. 12-18; col. 11, ll. 31-34; col. 12, ll. 42-64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the ultrasonic energy being pulsed as taught by Jones, since it has been found pulsed energy may reduce the time of removing the fat and will also minimize the heat build-up (col. 5, ll. 47-67).

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas et al in view of Weber, Peterson and Masotti et al as applied to claim 1 above, and further in view of Anderson et al (US 2012/0041430).
Claim 21. The combination discloses the invention substantially as claimed above, but fails to disclose what temperature the dermis is cooled at, specifically that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771